Citation Nr: 0011715	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for service-connected patellofemoral pain syndrome of 
the right knee.

2.  Entitlement to restoration of a 10 percent disability 
rating for service-connected patellofemoral pain syndrome of 
the left knee.

3.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee.

4.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to November 
1994.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in May 1996 and October 
1996 of the Department of Veterans Affairs (VA), Regional 
Office in Phoenix, Arizona (the RO) which respectively  
reduced the assigned disability evaluations for the veteran's 
service-connected bilateral knee disabilities from 10 percent 
to zero percent and denied entitlement to increased 
evaluations for the service-connected knee disabilities.   

The Board notes that although the RO construed the issue on 
appeal as entitlement to increased evaluations for the 
veteran's bilateral knee disabilities, the veteran has argued 
all along that his knee disabilities had not improved since 
service and had indeed worsened.  The VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record, even if such issues are not directly raised by the 
appellant.  See Douglas v. Derwinski, 2 Vet. App. 435, 438-
440 (1992), and cases cited therein.  In this case, the 
issues of entitlement to restoration of the originally 
assigned 10 percent evaluations for the service-connected 
patellofemoral pain syndrome of the right and left knees is 
also before the Board on appeal.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.201, 20.202, 20.203, 
20.302 (1999).

In September 1999, the Board remanded this matter in order to 
determine whether the veteran wanted a hearing before the 
Board.  A Board hearing was scheduled for the veteran in 
January 2000.  The veteran failed to report to the Board 
hearing.   


FINDINGS OF FACT

1.  In March 1996, the RO proposed reductions of the 
veteran's 10 percent evaluations for his service-connected 
patellofemoral pain syndrome of the right and left knees.  

2.  In May 1996, the RO reduced the veteran's 10 percent 
disability evaluations for patellofemoral pain syndrome of 
the left and right knees, to noncompensable ratings for each, 
effective August 1, 1996.  

3.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the veteran's service-
connected disabilities as to warrant reductions in the 
assigned 10 percent disability ratings. 

4.  The service-connected patellofemoral pain syndrome of the 
right knee is principally manifested by complaints of pain 
with activity, and objective findings of tenderness of the 
knee joint and crepitus, which is productive of slight 
impairment; there is no evidence of instability of the knee 
or X-ray findings of arthritis.    

5.  The service-connected patellofemoral pain syndrome of the 
left knee is principally manifested by complaints of pain 
with activity and objective findings of tenderness of the 
knee joint and crepitus, which is productive of slight 
impairment; there is no evidence of instability of the knee 
or X-ray findings of arthritis.     



CONCLUSIONS OF LAW

1.  The May 1996 rating reduction was not in accordance with 
the law, and the veteran is entitled to restoration of a 10 
percent disability rating for patellofemoral pain syndrome of 
the right knee and a 10 percent disability rating for 
patellofemoral pain syndrome of the left knee.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.344(c), 3.655 (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  

3.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the Introduction of this decision, Board has 
interpreted the veteran's submissions as indicative of a 
desire to seek restoration of previously assigned 10 percent 
disability ratings for his service-connected bilateral knee 
disabilities, as well as increased ratings for the service-
connected knee disabilities.    

In the interest of clarity, the Board will discuss the 
applicable law and regulations and review the factual 
background of the issues on appeal.  This will be followed by 
an analysis of the veteran's claim for restoration of the 
previously assigned 10 percent disability ratings for 
service-connected right and left knee disabilities and an 
analysis of the claims for increased disability ratings. 


Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).

Diagnostic Code 5257

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999). 

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).  It should also be noted that use of terminology 
such as "minimal" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999). 

The VA Schedule for Rating Disabilities provides that the 
range of motion of the knee is zero degrees on extension to 
140 degrees on flexion.  38 C.F.R. § 4.71, Plate II (1999).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability rating reductions

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction. Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344(a). However, the provisions of 38 C.F.R. § 
3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve. Therefore, reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction in rating.

Factual Background

Service medical records indicate that the veteran had a 
gradual onset of bilateral anterior knee pain with running, 
climbing, and increased activity.  A bone scan in May 1993 
revealed mild degenerative changes of both knees.  In 
September 1993, patellofemoral pain syndrome was diagnosed.  
A July 1994 Medical Board report indicates that the diagnosis 
was bilateral retropatellar pain syndrome, left more than 
right.  

A January 1995 VA examination report indicates that the 
veteran had complaints of pain in both knees which was 
aggravated by activity.  Examination of the left knee 
revealed positive crepitus.  There was no laxity.  McMurray's 
sign was negative.  There was full active range of motion.  
Examination of the right knee revealed positive crepitus.  
There was no laxity.  McMurray's sign was negative.  There 
was full active range of motion.  X-ray examination of the 
knees was normal.  The diagnosis, in pertinent part, was 
bilateral chondromalacia patella.   

In a January 1995 rating decision, service connection was 
established for patellofemoral pain syndrome of both knees; 
10 percent disability evaluations were from November 17, 
1994, the day after the veteran left military service.

The RO scheduled the veteran for a VA reexamination in March 
1996.  The veteran failed to report.   A March 1996 rating 
decision proposed to reduce the 10 percent ratings for the 
left and right knee disabilities to zero percent.  The RO 
indicated that the veteran failed to report to a follow-up 
examination and there was no evidence showing that the knee 
disabilities were unchanged.  A May 1996 rating decision 
decreased the 10 percent ratings for the right and left knee 
disabilities to zero percent, effective August 1, 1996.  

In a July 1996 statement, the veteran stated that he received 
a copy of the RO's letter dated in July 1996 which informed 
him that his disability evaluations were reduced to zero 
percent because he failed to report for an examination.  He 
stated that he did not know about the examination and he was 
not notified of the examination.  The veteran indicated that 
he moved in December 1995, and he notified all of the 
agencies of this move and provided them with his new address.  
He stated that he was scheduled for an appointment at the 
Phoenix VA medical center in July 1996 for his knees.  The 
veteran stated that his knee disabilities had worsened, not 
improved.  He indicated that he was willing to report to a VA 
examination.  The RO interpreted this statement as a claim 
for an increased rating.  

A July 1996 VA treatment record indicates that the veteran 
had a history of recurrent bilateral knee pain.  The pain in 
the knees was over the lateral point line.  The veteran 
denied locking or buckling.  He reported having some popping 
of the right knee.  The assessment, in pertinent part, was 
bilateral knee pain.  VA X-ray examination of the left knee 
in July 1996 revealed an impression of minimal narrowing of 
the medial articular space.  X-ray examination of the right 
knee was essentially within normal limits.  It was noted that 
there was some very minimal narrowing of the medial articular 
space.  

An August 1996 VA examination report indicates that the 
veteran reported that he developed bilateral knee pain in 
1991, which was worse on the left.  The knee pain and 
dysfunction persisted since then.  Normal daily activities 
brought on knee discomfort.  The veteran denied any knee 
locking or giving way.  He reported having pain and popping 
with kneeling, squatting, and stair climbing.  The veteran 
stated that he no longer played sports.  Examination revealed 
that the veteran had a normal gait and that he moved normally 
throughout the examining room.  The veteran easily hopped on 
either foot.  He was able to heel and toe walk and he 
squatted and rose.  While seated on the examining table, 
thigh and calf measurements were equal.  Quadriceps showed 
normal tone, strength, and bulk.  While the veteran was 
supine, there was full range of motion of both knees.  There 
was no pain with motion.  There was positive crepitus.  
McMurray's was positive bilaterally.  Lachman's sign was 
negative.  Patellar apprehension test was positive.  Patellar 
grind test was negative.  There was no heat, redness, or 
swelling of the knees.  The impression was bilateral 
patellofemoral syndrome.   

In an October 1996 rating decision, the RO denied entitlement 
to increased ratings for the left and right knee 
disabilities.  

A July 1997 VA examination report indicates that the veteran 
reported having discomfort in the knees which was daily and 
constant, left greater than right.  It was noted that the 
pain in the left knee was medial parapatellar; the left knee 
gave out about once a month.  The right knee symptoms 
included daily and constant discomfort but there was no 
giving way.  There was no swelling of the knees.  The veteran 
had a slight limp on the left when he had pain, which he 
considered extreme.  He had a brace for both knees; he did 
not wear the brace to the examination.  He used the brace 
mostly for the left knee.  He did not use any walking aids.  
He had no numbness, tingling, or pins and needles in either 
the right or left lower extremities.  He stated that he had 
weakness in the left knee with a slight occasional limp.  

Examination revealed that gait was normal.  The veteran was 
able to walk on his toes and heels and do a deep knee bend.  
Examination of the right knee revealed slight tenderness 
about the medial joint line anteriorly and slight plus 
tenderness about the fibular head region.  Muscle strength 
was within normal limits for the right and left lower 
extremities.  Cruciate and collateral ligaments were stable.  
Mcmurray test was negative.  There was no effusion, pain on 
passive motion of the patella, or crepitation palpated on 
active motion.  Examination of the left knee revealed some 
tenderness on the posterior aspect of the fibular head region 
and also on the anterior aspect of the medial joint line.  
There was significant tenderness over the pes and serine 
bursa region of the right and left knees.  Active range of 
motion of the right knee was zero degrees on extension to 130 
degrees on flexion.  Active range of motion of the left knee 
was zero degrees on extension to 140 degrees on flexion.  The 
examiner indicated that the veteran did not have a 
patellofemoral pain syndrome.  He had complaints of pain in 
both knees with etiology undetermined.  The examiner 
indicated that X-ray examination of the left knee in July 
1996 revealed minimal degenerative joint disease of the 
medial articular space of the left knee.  The examiner 
indicated that with respect to the various factors, 
functional impairment was considered negligible if it was 
present at all.  The examiner also noted that there was no 
effect with respect to additional range of motion loss in 
degrees as far as he could tell.   

July 1997 VA X-ray examination revealed no evidence of bone 
or joint disease in either knee.  

At a July 1997 hearing before the RO, the veteran stated that 
the knee pain was a dull pain and it stayed with him for an 
extended period of time.  Hearing Transcript, hereinafter 
Tr., 2.  The pain limited his ability to stoop or bend.  Tr. 
4.  He indicated that medication has not helped his knee 
disability.  Tr. 6.  He stated that the pain in his knees 
increased with bending the knees.  Tr. 13.  

Analysis

Initial matters - well groundedness of the claims/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claims of 
entitlement to restoration of the 10 percent evaluations for 
the service-connected patellofemoral pain syndrome of the 
left and right knees and to increased evaluations for the 
service-connected left and right knee disabilities are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, he has presented claims which are plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
When a veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Since the claims are well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations, in August 1996 and July 1997 
and a full opportunity to present evidence and argument in 
support of this claim at a personal hearing.  There is no 
indication that pertinent evidence exists which h has not 
been obtained and associated with the veteran's VA claims 
folder.  The Board therefore finds that all facts that are 
relevant to this issue have been properly developed.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

Entitlement to restoration of 10 percent disability 
evaluations for patellofemoral pain syndrome of the right 
knee and the left knee.

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155.  After reviewing the record, the Board finds that there 
is no medical evidence of record which establishes that the 
veteran's service-connected left and right knee disabilities 
improved.

The veteran notified the RO that he was willing to report to 
a VA examination before the assigned disability ratings were 
reduced.  He was afforded a VA examination in August 1996.  

When the RO originally granted the 10 percent disability 
ratings for the veteran's knee disabilities, this rating 
decision was based on the veteran's service medical records 
and January 1995 VA examination, all of which contained 
virtually identical evidence as that provided by the 
veteran's August 1996 VA reexamination.  Service medical 
records reflect complaints of pain with activity.  The 
January 1995 VA examination report indicates that the veteran 
had complaints of knee pain with activity.  There was 
evidence of crepitus.  There were no objective findings of 
full range of motion, instability, or laxity.  X-ray 
examination was normal.  

The August 1996 VA examination report indicates that the 
veteran had complaints of knee pain with activity.  There 
were objective findings of crepitus.  The patellar 
apprehension test was positive.  There were no objective 
findings of limitation of motion, instability, or laxity.  
The Board notes that a July 1996 VA X-ray examination of the 
left and right knees revealed minimal narrowing of the medial 
articular space of the knees.  

The Board finds that the reexamination of the veteran's 
service-connected bilateral knee disabilities does not 
demonstrate improvement in the disabilities so as to warrant 
reduction in the assigned disability ratings.  Although the 
Board recognizes that the August 1996 VA examination on which 
the RO's reduction was based contained little objective 
medical evidence to support the veteran's continued 
complaints of pain, the Board cannot find that this 
examination demonstrated improvement in the service-connected 
knee disabilities.

Thus, the Board finds that the veteran is entitled to 
restoration of the 10 percent disability rating for 
patellofemoral pain syndrome of the right knee and 
restoration of the 10 percent disability rating for 
patellofemoral pain syndrome of the left knee which was 
reduced in the RO's May 1996 rating decision.  To that 
extent, the appeal is granted.

Having determined that the previously assigned 10 percent 
disability ratings should be restored does not end the 
Board's inquiry.  The veteran has specifically indicated that 
both disabilities have become worse since service, and the RO 
had developed the case as a claim for increased ratings.  
Moreover, in AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Veterans Appeals held that regarding a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation. The Court also stated that it follows that such a 
claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  Accordingly, 
the Board will move on to a determination as to whether 
disability ratings of 20 percent or higher are warranted for 
the service-connected bilateral knee disabilities.

Entitlement to an increased rating for patellofemoral pain 
syndrome of the right knee

The RO has rated the veteran's patellofemoral pain syndrome 
of the right knee, by analogy, under Diagnostic Code 5257.  
See 38 C.F.R. § 4.20.  As discussed above, a 10 percent 
evaluation is currently assigned to the right knee 
disability.  

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of 10 percent is not 
warranted for the service-connected patellofemoral pain 
syndrome of the right knee under the provisions of Diagnostic 
Code 5257.  The medical evidence of record establishes that 
the veteran has complaints of constant pain in the right knee 
with activity.  There were objective findings of slight 
tenderness about the medial joint line anteriorly and slight 
tenderness about the fibular head region.  There was 
significant tenderness in the pes and serine bursa region of 
the right knee.  There was evidence of crepitus upon 
examination in August 1996.  

The Board finds the symptomatology approximates the criteria 
for slight impairment of the knee under Diagnostic Code 5257, 
when consideration is given to the extent of the orthopedic 
symptoms.  Thus, the Board finds that a 10 percent disability 
rating is appropriate under Diagnostic Code 5257.  The Board 
finds that the preponderance of the objective medical 
evidence of record is against finding that the veteran's 
right knee disability is manifested by a moderate or severe 
impairment of the knee so as to warrant a disability rating 
in excess of 10 percent under Diagnostic Code 5257.  There is 
no evidence of limitation of motion, and the veteran has 
specifically denied locking or giving way of the knee.  The 
Board points out in particular that the July 1997 VA 
examination report indicates that the examiner noted that the 
functional impairment due to the right knee disability was 
"negligible".  

Thus, the Board finds that a the veteran's knee impairment is 
most accurately described as slight.  A disability evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 5257.  

DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

Increased rating for patellofemoral pain syndrome of the left 
knee

The Board's analysis with respect to the veteran's left knee 
disability is in essence the same as that with respect tot he 
right knee.

The Board finds that a disability evaluation in excess of 10 
percent is not warranted for the service-connected 
patellofemoral pain syndrome of the left knee under the 
provisions of Diagnostic Code 5257.  The medical evidence of 
record establishes that the veteran has complaints of 
constant pain in the left knee with activity.  There were 
objective findings of tenderness of the posterior aspect of 
the fibular head region, anterior aspect of the medial joint 
line and over the pes and serine bursa region of the left 
knee.  There was evidence of crepitus upon examination in 
August 1996.  

The Board finds the symptomatology approximates the criteria 
for slight impairment of the knee under Diagnostic Code 5257, 
when consideration is given to the extent of the orthopedic 
symptoms.  Thus, the Board finds that a 10 percent disability 
rating is appropriate under Diagnostic Code 5257.  The Board 
finds that the preponderance of the objective medical 
evidence of record is against finding that the veteran's left 
knee disability is manifested by a moderate or severe 
impairment of the knee so as to warrant a disability rating 
in excess of 10 percent under Diagnostic Code 5257.  The 
Board notes that range of motion of the left knee was normal, 
see 38 C.F.R. § 4.71, and there is no evidence of locking or 
giving way of the knee.  The July 1997 VA examination report 
indicates that the examiner noted that the functional 
impairment due to the left knee disability was 
"negligible".  

Based on the evidence of record, the Board finds that a 
disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.   

DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

Conclusion

In summary, disability evaluations in excess of 10 percent 
are not warranted for the veteran's service-connected 
bilateral patellofemoral pain syndrome, for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim for an increased evaluation.  The 
benefits sought on appeal are accordingly denied as to these 
issues.    


ORDER

Entitlement to restoration of a 10 percent disability rating 
for patellofemoral pain syndrome of the right knee is 
granted, subject to the law and regulations governing the 
payments of monetary benefits. 

Entitlement to restoration of a 10 percent disability rating 
for patellofemoral pain syndrome of the left knee is granted, 
subject to the law and regulations governing the payments of 
monetary benefits. 

Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right knee is denied.

Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee is denied.   



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

